Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 
The Office notes that the IDS filed on 08/21/2020 does lists the references “Atlantic Precision, Inc.” (NPL #2) and “Sciaky” (NPL #45) included in the hyperlinks. The Office suggests amending Para. [0034] to the following:
  
--In exemplary embodiments according to the present invention, various 3-D printing techniques may be used. For example, for all metal plumbing products, direct metal laser sintering may be used, as described, for example,  in “Direct Metal Laser Sintering (DMLS)” published in 2012 by “Atlantic Precision, Inc.”, or for example, Electron Beam Additive Manufacturing (EBAM) Technology, as described, for example,  in “Electron Beam Additive Manufacturing (EBAM) Technology” published in 2015 by “Sciaky”. Other techniques and processes may be used as may be desirable or useful. Additionally, non-metallic, and mixed metallic materials and feed-stocks may alternatively be used, as described below. With such materials, in some embodiments, a stereo-lithography, or SLA process, may be used.--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 L4 recites the limitation “each of a plurality of water channels”, however, claim 1 L3 already recites this limitation. It is unclear and indefinite if the latter recitation is the same as the previous recitation or if they are distinct from each other. Based on the disclosure, the Office will assume that they are the same limitation. If so, the Office suggests that claim 1 L4 is amended to --each of the plurality of water channels—to overcome this rejection. 
Claim 14 L1 recites the limitation “the components of the faucet”. Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear if the term “the components” is attempting to refer to all or some of the previously recited structure (such as “the water chamber, water channels, etc.) or is it referring to other structures that has not been claimed yet or the faucet itself. Based on the disclosure (see at least Para. [0032]), the Office will assume that the term “the component of the faucet” means the faucet assembly. The Office suggests amending the claim to: --The faucet of claim 1, wherein the faucet  is configured to couple to standard faucet underbodies, standard valve platforms, or standard threaded hose/waterway connections—to overcome the rejection.
Claim(s) 2-18, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-9 and 14 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Eckhaus (US 2010/0043898).
Regarding claim 1, as best understood by the Office, Eckhaus (US 2010/0043898) shows in at least Figs. 1-14 (see in particular Figs. 1-11) a faucet (bridge faucet 10), comprising: a water chamber (mixing body chamber 52); a plurality of water channels (conduits 14) fluidly connected to the water chamber, wherein: each of a plurality of water channels is configured to transport water from a respective water inlet proximate to the water chamber to a respective water outlet, and each of the plurality of water channels is configured to output water into a single combined water stream (water flows from an inlet portion of the conduits 14 through the mixing body chamber 52 where it mixes and flows out the spout 18 in single combined stream). Thus, Eckhaus meets all the limitations of claim 1.
Regarding claim 8 and the limitation of the faucet of claim 1, wherein each of the plurality of water channels comprises a respective exterior surface extending around the respective water channel and forming a respective tubular structure; the device of Eckhaus meets this limitation as shown in at least Figs. 1-11.
Regarding claim 9 and the limitation of the faucet of claim 8, the respective exterior surfaces of each of the plurality of water channels are spaced apart from one another; the device of Eckhaus meets this limitation as shown in at least Figs. 1-11.
Regarding claim 14 and the limitation of the faucet of claim 1, wherein the components of the faucet are formed so as to couple to standard faucet underbodies, standard valve platforms, or standard threaded hose/waterway connections; the device of Eckhaus meets this limitation with the faucet assembly being structure capable of coupling to at least standard underbodies and standard threaded hose/waterway connections as shown in at least Figs. 1-11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckhaus (US 2010/0043898).
Regarding claim 12 and 13, the device of Eckhaus fails to disclose the limitation of the size/dimension of water channels having the limitations a) “the faucet of claim 1, wherein a cross-sectional area of all of the plurality of water channels in aggregate is greater than or equal to about 7 mm2 ” (claim 12) and b) “the faucet of claim 1, wherein the average diameter of the plurality of water channels is greater than or equal to about 1 mm” (claim 13). However, it has been generally held that where the difference between the claimed invention and the prior art is only change of form, proportion, or degree, the claimed invention is not patentable over the prior art, even though the claimed invention may produce better results than prior inventions [see MPEP § 2144.05(II)(A), citing Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. Additionally, it has been generally held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [see MPEP § 2144.04(IV)(A), citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)]. Since the only apparent differences between the prior art and the claimed invention is the recitation of size/area/diameter of the water channels and since the applicant's specification does not otherwise set forth any evidence of criticality or unexpected results; as such, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the size (the cross-sectional area / the average diameter) of the plurality of water channels to be any desired/appropriate size such as having the cross-sectional area of all of the plurality of water channels in aggregate be greater than or equal to about 7 mm2 and/or having the average diameter of the plurality of water channels be greater than or equal to about 1 mm as claimed since to allow an appropriate amount of water to the user during operation of the device. Thus, the modified device of Eckhaus meets all the limitations of claims 12-13. 

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by Eckhaus (US 2010/0043898) or, alternatively, under 35 U.S.C. 103 as obvious over Eckhaus (US 2010/0043898) in view of Feygin (US 4,752,352).
Regarding claims 17-18 and the limitations a) “the faucet of claim 1, wherein the faucet is formed of one or more of stainless steels, INCONEL, brass, or bronze, by metallic 3-D printing” (claim 17) and b) “the faucet of claim 17, wherein the faucet is formed by selective sintering of the outer walls of one or more of the channels” (claim 18); notice that the limitations “wherein the faucet is formed… by metallic 3-D printing” (claim 17) and “wherein the faucet is formed by selective sintering of the outer walls of one or more of the channels” are Product-by-Process limitations. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). Notice that Eckhaus teaches in at least Para. [0096] that the faucet 10 “may be made of metal such as brass, copper, aluminum, stainless steel, thermoplastics, thermosetting polymers, rubber, or other suitable material and any combination thereof” and shows in at least Figs. 1-11 the outer walls of the conduits 14. Even though the prior product was made by a different process, Eckhaus teaches these limitations. Alternatively, metallic 3-D printing via selective sintering is known in the art. Feygin’s (US 4,752,352) disclosure teaches that it is known to produce any complex three-dimensional object via the use 3-D printing/additive manufacturing such as selective sintering of metals. It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of Eckhaus to be formed using any known method of manufacturing such as metallic 3-D printing, in a similar manner as taught by Feygin, since metallic 3-D printing is a known method of producing integral complex components that is easy to implement, minimizes waste and reduces production cost as compared to other known alternative manufacturing methods. Thus, either the device of Eckhaus or the device of the combination of Eckhaus in view of Feygin meets all the limitations of claims 17-18.    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,801,191. Alternatively or additionally, claims 1-3, 10-14, 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,106,962. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention broadly claims “a faucet, a water chamber, a plurality of water channels and water outlets” whereas the claims of the patent ‘191 more specifically claims “a faucet, a water chamber, a plurality of water channels, a base portion, a spout portion and a first and second vertical heights” and the claims of the patent ‘962 more specifically claims “a faucet, a water chamber, a base portion, multiple water channels, a spout portion and two channels that converges and re-diverge in a bow-like shape”. Following the rationale in In re Goodman cited in the preceding paragraph, where the applicant has once been granted a patent containing a claim for the specific or narrower invention, the applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Note that since the claims of the application are anticipated by the claims of the patent and since anticipation is the epitome of obviousness, then the claims of the application are obvious over the claims of the patent(s). As such, the claims of the device of the patent either explicitly or implicitly anticipates all the limitations of the present application and/or any missing structure or detail would be obvious over the claims themselves or the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753